Citation Nr: 0424689
Decision Date: 09/08/04	Archive Date: 01/04/05

DOCKET NO. 02-20 484                        DATE SEP 08 2004

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disorder, as secondary to service-connected bilateral pes planus.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a neck disorder, as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for atherosclerotic heart disease, as secondary to a service-connected anxiety disorder.

4. Entitlement to service connection for hypertension, as secondary to a service-connected anxiety disorder.

5. Entitlement to an increased evaluation for pes planus, currently rated as 10 percent disabling.


6. Entitlement to an increased evaluation for an anxiety disorder, currently rated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied the above claims. Although the rating decision also noted that service connection for a low back disorder, a neck disorder, hypertension, and atherosclerotic heart disease was not warranted on a direct basis, the veteran limited his appeal to the issues of secondary service
. connection in his notice of disagreement. See Memorandum from the veteran's representative, dated March 19,2002. He has not argued at any time that these disabilities were incurred during service.

These claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2 


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claims so that he is afforded every possible consideration. Section 38 U.S.C.A. § 5103(a) provides the following:

Upon receipt of a complete or substantially complete application, the Secretary shall notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, the Secretary shall indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary, in accordance with section 5103A of this title and any other applicable provisions of law, will attempt to obtain on behalf of the claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) (adding an additional duty on VA to request "that the claimant provide any evidence in the claimant's possession that pertains to the claim"). In this case, remand is required to provide the veteran notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Also, under the VCAA, VA's duty to assist includes obtaining a medical examination or opinion when necessary to decide a claim. 38 C.F.R. § 3.159(c)(4) (2003). The veteran was last examined by VA for his service-connected anxiety and pes planus in March and April 2001, respectively. A contemporaneous examination is needed at this time. There is also conflicting evidence of record concerning the relationship between the veteran's pes planus and his hypertension

- 3 

and atherosclerotic heart disease, and an opinion by an appropriate specialist would be helpful. Any recent treatment records should also be obtained.

Accordingly, the claims are remanded the AMC for the following actions:

1. Inform the veteran about (1) the information and evidence not of record that is necessary to substantiate his claims; (2) the information and evidence that VA will seek to obtain on his behalf; (3) the information or evidence that he is expected to provide; and (4) request or tell him to provide any evidence in his possession that pertains to the claims. A copy of this notification must be associated with the claims folder.

2. Ask the veteran to identify all medical care providers who have recently treated him for pes planus, anxiety, a low back disorder, a neck disorder, hypertension, and atherosclerotic heart disease, and make arrangements to obtain these records.

3. Once the foregoing development has been accomplished to the extent possible, afford the veteran a VA psychiatric examination. The claims folder must be made available to and reviewed by the examiner prior to the requested examination. The examiner should indicate in the report that the claims file was reviewed. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must conduct a detailed mental status examination. The examiner should identify what symptoms, if any, the veteran currently manifests or has manifested in the recent past that are attributable to his service-connected anxiety. The examiner must also discuss the effect, if any, of the veteran's anxiety disorder on his social and industrial adaptability. The examiner should assign a Global

- 4 

.Assessment of Functioning (GAF) score for the veteran's service-connected anxiety disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4. Afford the veteran a VA feet examination. The claims folder must be made available to and reviewed by the examiner prior to the requested examination. The examiner should indicate in the report that the claims file was reviewed. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify and describe all residuals attributable to the veteran's service-connected pes planus. All symptomatology should be discussed, including whether the veteran has marked deformity, pain on manipulation, swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, inward displacement, or severe spasm of the tendo Achilles.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

5. Afford the veteran a VA examination by a specialist in cardiovascular disorders. The claims folder must be made available to and reviewed by the doctor prior to the requested examination. The doctor should indicate in the report that the claims file was reviewed. All

- 5 

necessary tests should be conducted and the doctor should review the results of any testing prior to completion of the report.

The doctor should state whether it is at least as likely as not that the veteran's service-connected anxiety disorder either (a) caused or (b) aggravated his hypertension and atherosclerotic heart disease.

The doctor must provide a comprehensive report including complete rationale for all conclusions reached.

6. Thereafter, review the claims folder and ensure that ensure that all of the foregoing development have been conducted and completed in full. Specific attention is directed to the examination reports. Ensure that the medical reports are complete and in full compliance with the above directives. If the reports are deficient in any manner or fail to provide the specific information requested, they must be returned to the examiners for correction. 38 C.F.R. § 4.2 (2003); see also Stegall v. West, 11 Vet. App. 268 (1998).

7. Finally, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the veteran, furnish him and his representative a supplemental statement of the case and afford a reasonable period of time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 6 



The purposes of this REMAND are to obtain additional information and comply with due process considerations. No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

- 7 





